IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jerone McDougald,
Plaintiff(s),
Case Number: 1:19cv50
vs.
Judge Susan J, Dlott
Jonathan Smoot, et al.,
Defendant(s).
ORDER
This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on May 9, 2019 a Report and Recommendation (Doc. 8).
Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 9),
The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff's motion to proceed in forma pauperis (Doc. 6) is DENIED.

IT IS SO ORDERED.

Attu, ). htt

Judge Susan J. (Plott
United States District Court
